DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
a. "stretchinglhy" should read "stretchingly".  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN111081961A and using Machine Translation as the English version), hereinafter Guo.
Regarding claim 1, Guo discloses a battery module (Title, Abstract, [0002], [0008]) with bridging/jumper conductive sheet(s) ([0015], [0033], [0065], [0101] and denoted as refs. A23 and B24 in description) (Figs. 1 and 3-4 and denoted as refs. 23 and 24 in the figures), short-circuit conductive sheet(s) ([0013], [0101]-[0102] denoted as refs. A21, B22, C25 in the description) (Figs. 1 and 3-4 and denoted as refs. 21, 22 and 25 in the figures), and 4+2n (i.e., where n is a positive integer) single cells (e.g., A11, B12, C13, D14, E15, etc. as denoted in the description) (Fig. 1 and denoted as refs. 11, 12, 13, 14, 15, etc. in the figure) in the battery pack, thus reading on “battery module, comprising: a neighbor electrode connector, a jumper electrode connector, and a battery; wherein a number of the battery is greater than or equal to four”, whereby when n is a positive integer at least 4 or more battery cells are included.  Guo further discloses a short-circuit conductive sheet(s) (e.g., A21, B22 as denoted in the description) (Fig. 1 and denoted as refs. 21, 22 in the figure) connected to the positive and negative poles on different single batteries (e.g., single battery A11 and B12 connected, single battery D14 and D15 connected, etc. as denoted in the description) (Fig. 1, single battery 11 and 12 connected, single battery 14 and 15 connected as denoted in the figure) to realize the serial connection ([0101]), thus reading on “the neighbor electrode connector is configured to electrically connect a plurality of the batteries arranged adjacent to each other”, whereby the plurality of the batteries are arranged adjacent to each other as shown in Fig. 1.  Guo further discloses the bridging/jumper conductive sheet(s) ([0015], [0033], [0065], [0101], and refs. A23 and B24 as denoted in the description) (Figs. 1 and 3-4, and refs. 23 and 24 as denoted in the figures) are connecting conductive sheets (i.e., jumper conductive and short-circuit conductive sheet(s), etc.) used to electrically connect two single cells, and at least one single cell is arranged between the two single cells connected by the sheet ([0012]-[0013], See Annotated Fig. 1), thus reading on “the jumper electrode connector is configured to electrically connect a plurality of the batteries arranged at intervals”, whereby a plurality of batteries are connected as shown in Fig. 1 and arranged at intervals such as in intervals of four, for example.  Guo further discloses the bridging/jumper conductive sheet(s) are U-shaped ([0033]-[0034], [0065]-[0066] and that the short-circuit conductive sheet(s) (e.g., B22 as denoted in the description) (Fig. 1 and ref. 22 as denoted in the figure) are arranged in the opening of the jumper conductive sheet (e.g., A23 as denoted in the description) ([0101], See Annotated Fig. 1 and ref. 23 as denoted in the figure), thus reading on “the jumper electrode connector is provided with a notch in a first direction and toward an outside of the battery module, and the neighbor electrode connector is arranged in the notch; and the first direction is perpendicular to an arrangement direction of the batteries”, whereby the first direction is perpendicular to an arrangement direction of the batteries and toward an outside of the battery module as shown in Annotated Fig. 1.  

    PNG
    media_image1.png
    931
    1303
    media_image1.png
    Greyscale

Annotated Figure 1 (Guo)
Regarding claim 2, Guo discloses all the limitations as set forth above in claim 1.  Guo further discloses a wire harness plate assembly that includes a support plate and a connecting conductive sheet installed on the support plate ([0012], [0042], [0078], [0096], Figs. 1, 3 and 5, ref. 20), whereby the wire harness support plate (Figs. 1,3 and 5, ref. 20) is configured between the batteries (e.g., A11, B12, C13, D14, E15, etc. as denoted in the description) (Fig. 1 and refs. 11, 12, 13, 14, 15 as denoted in the figure)  and the jumper conductive sheet (e.g., A23 as denoted in the description) (See Annotated Fig. 1 and ref. 23 as denoted in the figure), thus reading on “further comprising a wire harness plate; wherein the wire harness plate is configured between the batteries and the jumper electrode connector”.  Guo further discloses installing the conductive sheet (i.e., jumper conductive sheet, etc.) into a mounting groove (ref. 202) such that a first surface (e.g., bottom surface) of the jumper conductive sheet (e.g., A23 as denoted in the description) (Fig. 1 and ref. 23 as denoted in the figure) is at least close to the wire harness support plate (ref. 20) ([0097], See Annotated Fig. 1).  Guo further discloses the support plate (Figs. 1 and 5, ref. 20) is made of plastic and supports and fixes the conductive sheet and printed board (Figs. 1 and 5, ref. 28) in the wire harness board assembly such that a gap between the conductive sheet and oppositely connected conductive sheet is provided (Fig. 1).  Guo further discloses claws (Fig. 5, ref. 204) for clamping the conductive sheet and printed board arranged in the mounting groove (Fig. 5, ref. 202) such that a gap is formed between at least one partial region of the first surface (e.g., bottom surface of conductive sheet(s)) and the wire harness support plate by the at least claws positioned between the wire assembly support plate and conductive sheet(s) ([0097], See Annotated Figs. 1 and 5).  Since the jumper conductive sheet(s) are mounted in an installation groove (ref. 202) of the wire harness assembly support plate (ref. 20), the bottom surface of the jumper conductive sheet(s), for example, reads on “a surface, of the jumper electrode connector, close to the wire harness plate is a first surface” such that the bottom surface of a sheet, even though not shown, exists for the jumper conductive sheet(s), thereby meeting the claim limitation.  

    PNG
    media_image2.png
    581
    1001
    media_image2.png
    Greyscale

Annotated Figure 1 (Guo)

    PNG
    media_image3.png
    592
    1239
    media_image3.png
    Greyscale

Annotated Figure 5 (Guo)
	Regarding claim 3, Guo discloses all the limitations as set forth above in claims 1 and 2.  Guo further discloses the U-shaped jumper conductive sheet(s) electrically connected to the batteries arranged in intervals and the jumper conductive sheet(s) with a notch as discussed above in claim 1.  Guo further discloses the jumper conductive strip (ref. A23 as denoted in the description) includes a jumper section (Fig. 4, ref. 231) that connects with two connecting sections (Fig. 4, ref. 232) to form the U-shaped structure ([0104]), whereby the jumper conductive sheet(s) has two first divisions (i.e., connecting sections) extending in a first direction, a second division (i.e., jumper section) electrically connected to the first two first divisions such that the second division extends in the arrangement direction of the batteries and is between the two first divisions (See Annotated Fig. 1), whereby the notch consists of the two first divisions and the second division (See Annotated Fig. 1).  

    PNG
    media_image4.png
    837
    1239
    media_image4.png
    Greyscale

Annotated Figure 1 (Guo)
Regarding claim 4, Guo discloses all the limitations as set forth above in claims 1-3.  Guo further discloses the wire harness plate assembly that includes a support plate as discussed above in claim 2.  Guo further discloses the gap as discussed above in claim 2, whereby claws (Fig. 5, ref. 204) for clamping the conductive sheet and printed board are arranged in the mounting groove such that a gap is formed between at least one partial region of the first surface (i.e., bottom surface of the conductive plate) and the wire harness support plate by said fixing claws.  Guo further discloses the second division of the jumper conductive sheet as discussed above in claim 3, whereby a gap is formed between the at least one partial region corresponding to the second division in the first surface (i.e., bottom surface) and the wire harness support plate (See Annotated Fig. 1).  

    PNG
    media_image5.png
    823
    1208
    media_image5.png
    Greyscale

Annotated Figure 1 (Guo)
Regarding claims 5-7, Guo discloses all the limitations as set forth above in claims 1-3.  Guo further discloses a nickel sheet (Fig. 1, ref. 29) that can realize the circuit of the conductive sheet and the printed board (ref. 28), thereby feeding back the voltage at the conductive sheet to the printed board (Fig. 1 and 3-4, ref. 28) ([0119]), thus reading on “a signal acquisition structure”.  Guo further discloses the nickel sheet(s) (Fig. 1, ref. 29) are electrically connected to the jumper conductive sheet(s) (refs. A23 and B24 as denoted in the description) (Figs. 1 and 3-4, refs. 23 and 24 as denoted in the figure) and short-circuit conductive sheet(s) (refs. A21, B22 and C25 as denoted in the description) (Figs. 1 and 3-4 and refs. 21, 22, 25 as denoted in the figures), thus reading on “the signal acquisition structure is electrically connected to the jumper electrode connector and the neighbor electrode connector”.  Guo further discloses an extension part (Fig. 4, refs. 282, 283) of the printed board (Fig. 1, ref. 28) such that the extension part of the printed board extends to the side of the connecting conductive sheet and the lead-out conductive sheet ([0016], [0039], [0115], See Annotated Fig. 1), and is in the shape of thin strips arranged in the spaces between the conductive plates ([0116]) such that the nickel sheet (ref. 29) and extension parts of the printed board (ref. 28) connected to the jumper conductive sheet(s) and short-circuit conductive sheet(s) at least pass through the gap (i.e., passes through a section perpendicular to the gap between at least partial region of first surface of conductive sheet and wire harness support plate) discussed in claim 2 above (See Annotated Fig. 1).  

    PNG
    media_image6.png
    770
    1071
    media_image6.png
    Greyscale

Annotated Figure 1 (Guo)

Regarding claims 8-10, Guo discloses all the limitations set forth above in claims 1-7.  Guo further discloses the extension part (Fig. 4, refs. 282, 283) of the printed board (Fig. 1, ref. 28) such that the extension part of the printed board extends to the side of the connecting conductive sheet and the lead-out conductive sheet as discussed above in claims 5-7.  Guo further discloses a gap between the extension part of the printed board and the jumper conductive sheet(s) (See Annotated Fig. 4), thus reading on “a gap is formed between the transmission portion and the jumper electrode connector”.  

    PNG
    media_image7.png
    789
    1193
    media_image7.png
    Greyscale

Annotated Fig. 4 (Guo)

Regarding claim 15, Guo discloses all the limitations as set forth above in claim 1.  Guo further discloses the wire harness assembly support plate arranged between the batteries and the jumper conductive sheet(s) as discussed above in claims 1 and 2.  Guo further discloses claws (Fig. 5, ref. 204) as discussed in claim 2 for clamping the conductive sheet and printed board (Fig. 1, ref. 28) ([0097]) arranged in the mounting/installation groove (Fig. 5, ref. 202) (i.e., frame for holding jumper conductive sheet(s), etc., [0097], Fig. 5), thus reading on “the wire harness plate comprises a frame and at least one first buckle”.  Guo further discloses the claw(s) (i.e., buckles) are located on a side of the jumper conductive sheet(s) away from the batteries (i.e., above batteries as shown in Fig. 1 and Annotated Fig. 5), and that the frame is configured to support the jumper conductive sheet(s) and is located on a side of the jumper conductive sheet(s) close to the batteries ([0097], See Annotated Fig. 5).

    PNG
    media_image8.png
    601
    1426
    media_image8.png
    Greyscale

Annotated Figure 5 (Guo)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN111081961A and using Machine Translation as the English version), hereinafter Guo as applied to claim 1 above, and further in view of Sakai et al. (U.S. Patent 9,666,840 B2), hereinafter Sakai, and Noh et al. (U.S. PGPub US 2015/0064524 A1), hereinafter Noh.
Regarding claim 11, Guo discloses all the limitations as set forth above in claim 1.  Guo discloses the signal acquisition structure and transmission portion as discussed in claims 5-7 above.  Guo further discloses the jumper conductive strips are bent to increase the height of the jumper conductive strips, thereby avoiding other short-circuit conductive strips ([0127]).  However, Guo does not disclose the jumper electrode connector is provided with a first buffer portion in a bent shape, and the first buffer portion is stretchingly deformed or contractingly deformed along the arrangement direction of the batteries under an action of an external force; and the transmission portion is arranged in the first buffer portion.
Sakai teaches a battery module with aligned battery cells with at least one connection bus bar, which connects terminals of adjacent battery cells in the aligning direction, and an elastic member, which absorbs expansion of the battery cells (i.e., external force provided by expansion of battery cells acting on the first buffer bend portion) in the aligning direction (Abstract), whereby the connection bus bar (Figs. 3A-B, ref. 16) includes a bend portion (ref. 28) that is configured to set an allowed deformation amount (Figs. 3A-B, ref. A) and is designed to be easily deformed (C4:L:1-10) and is extendable in the aligning direction in accordance with expansion in the aligning direction of the battery cells (ref. 11) ([C4:L:20-22], See Annotated Figs. 3A-B), thus reading on “stretchingly deformed or contractingly deformed”.  Sakai further discloses that if expansion in the aligning direction of the cells exceeds the deformable range of the connection bars, the connection bars apply excessive load in the aligning direction to the terminals of the cells, which may deform or break the terminals (C1:L:49-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Guo with the teachings of Sakai such that the jumper conductive sheet(s) as disclosed by Guo further includes the bend portion (i.e., first buffer portion) that is configured to deform an allowed amount that is extendable in the aligning direction of the battery cells as taught by Sakai so as to avoid deforming and/or breaking the terminals via an excessive load such as expansion of battery cells.
Noh teaches a battery pack (Title, Abstract) that includes a bus bar electrically connecting the battery cells ([0009]) with temperature measuring wires (ref. 85) and voltage measuring wires (ref. 95) extending from first and second sensing terminals (refs. 80 and 90) connected to connectors (ref. 130) formed on bus bars (ref. 15) ([0039], See Annotated Fig. 4).  Noh further teaches the connectors (ref. 130) include first and second connection parts (refs. 110 and 120) for connection with the first and second sensing terminals (refs. 80 and 90) ([0067]).  Noh further teaches information about the states of the battery cells (ref. 10) obtained through the wires (i.e., refs. 85 and 95) is transmitted to a battery management system for detecting abnormal operations of the battery cells (e.g., overheating, overcharging, etc.) ([0039]).  Noh further teaches spacers (ref. 50) between neighboring battery cells (ref. 10) that insulate the battery cells from each other ([0044], Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Guo and Sakai with the teachings of Noh such that the jumper conductive sheet(s) as disclosed by Guo and the bend portion (i.e., first buffer portion) as taught by Sakai further includes the first and second connection parts and sensing terminals and wires (i.e., transmission portion) arranged in the buffer portion (i.e., between terminals ref. 10a) of the bus bar so as to acquire information about the states of the battery cells obtained through the wires that is transmitted to a battery management system for detecting abnormal operations of the battery cells (e.g., overheating, overcharging, etc.).  

    PNG
    media_image9.png
    945
    946
    media_image9.png
    Greyscale

Annotated Figure 3A-B (Sakai)

    PNG
    media_image10.png
    839
    911
    media_image10.png
    Greyscale

Annotated Figure 4 (Noh)
	Regarding claim 12, Guo discloses all the limitations as set forth above in claim 1.  Guo discloses the signal acquisition structure and transmission portion as discussed in claims 5-7 above.  Guo and Sakai and Noh disclose the jumper electrode connector and transmission portion as discussed above in claim 11.    
	Guo further discloses lead-out conductive sheets ([0105]-[0106], refs. A26 and B27 as denoted in the description) (Fig. 1 and refs. 26 and 27 as denoted in the figure) such that the lead-out conductive sheets are at least electrically connected to the extension part (Fig. 4, refs. 282, 283) of the printed board (Fig. 1, ref. 28, See Annotated Figs. 1-2), thus reading on “a collection portion electrically connected to the transmission portion; wherein the collection portion comprises a first collection terminal and a second collection terminal”.  Guo further discloses that the first lead-out conductive sheet (i.e., collection terminal) is at least electrically connected to the jumper conductive sheet(s), and the second lead-out conductive sheet (i.e., collection terminal) is at least electrically connected to the short-circuit conductive sheet(s) (See Annotated Figs. 1-2), thus reading on “the first collection terminal is electrically connected to the jumper electrode connector; and the second collection terminal is electrically connected to the neighbor electrode connector”.  

    PNG
    media_image11.png
    1027
    1018
    media_image11.png
    Greyscale

Annotated Figures 1 and 2 (Guo)
	Regarding claim 13, Guo discloses all the limitations as set forth above in claim 1.  Guo discloses the signal acquisition structure and transmission portion as discussed in claims 5-7 above.  Guo and Sakai and Noh disclose the jumper electrode connector and transmission portion as discussed above in claim 11, and the collection portion electrically connected to the transmission portion as discussed in claim 12 above.  However, Guo does not disclose the collection portion further comprises a buffer structure connected to the first collection terminal and the second collection terminal; and the buffer structure is stretchingly deformed or contractingly deformed along the arrangement direction of the batteries under the action of the external force. 
Sakai teaches a battery module with aligned battery cells with at least one connection bus bar, which connects terminals of adjacent battery cells in the aligning direction, and an elastic member, which absorbs expansion of the battery cells in the aligning direction (Abstract), whereby the connection bus bar (Figs. 3A-B, ref. 16) includes a bend portion (ref. 28) that is configured to set an allowed deformation amount (Figs. 3A-B, ref. A) and is designed to be easily deformed (C4:L:1-10) and is extendable in the aligning direction in accordance with expansion in the aligning direction of the battery cells (ref. 11) ([C4:L:20-22], See Annotated Figs. 3A-B), thus reading on “stretchingly deformed or contractingly deformed”.  Sakai further discloses that if expansion in the aligning direction of the cells exceeds the deformable range of the connection bars, the connection bars apply excessive load in the aligning direction to the terminals of the cells, which may deform or break the terminals (C1:L:49-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Guo with the teachings of Sakai such that the lead-out conductive sheet(s) as disclosed by Guo further includes the bend portion (i.e., bend in the buffer structure) that is configured to deform an allowed amount that is extendable in the aligning direction of the battery cells as taught by Sakai so as to avoid deforming and/or breaking the terminals via an excessive load such as expansion of battery cells.

    PNG
    media_image9.png
    945
    946
    media_image9.png
    Greyscale

Annotated Figure 3A-B (Sakai)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN111081961A and using Machine Translation as the English version), hereinafter Guo as applied to claim 1, and further in view of Sakai et al. (U.S. Patent 9,666,840 B2), hereinafter Sakai, in view of Noh et al. (U.S. PGPub US 2015/0064524 A1), hereinafter Noh as applied to claims 11-13 above, and further in view of Yun et al. (U.S. PGPub US 2018/0151921 A1), hereinafter Yun.
	Regarding claim 14, Guo further discloses the signal acquisition structure and transmission portion as discussed in claims 5-7 above.  Guo and Sakai and Noh disclose the jumper electrode connector and transmission portion as discussed above in claim 11, and the collection portion electrically connected to the transmission portion as discussed in claim 12 above.  Guo discloses the collection portion as discussed above in claim 13.  Guo further discloses the first and second collection terminals as discussed in claim 12 above.  Guo further discloses the first collection terminal is electrically connected to the jumper conductive sheet(s) as discussed in claim 12 above.  Guo further discloses the wire harness assembly plate is arranged between the batteries and the short-circuit conductive sheet(s) as shown in Annotated Fig 1, thus reading on “the wire harness plate is arranged between the batteries and the neighbor electrode connector”.  Guo further discloses a first slot provided on a side of the short-circuit conductive sheet(s) away from the wire harness assembly support plate (i.e., above the wire harness assembly support plate) (See Annotated Fig. 5).  Guo further discloses the second collection terminal is electrically connected to the short-circuit conductive sheet(s) as discussed above in claim 12, whereby the second collection terminal in the first slot is electrically connected to the short-circuit conductive sheet(s).  
	However, Guo does not disclose the first collection terminal is electrically connected to the jumper electrode connector at the first buffer portion.  In addition, Guo does not disclose the first slot is provided on a side of the neighbor electrode connector away from the wire harness plate.  
Sakai teaches a battery module with aligned battery cells with at least one connection bus bar, which connects terminals of adjacent battery cells in the aligning direction, and an elastic member, which absorbs expansion of the battery cells in the aligning direction (Abstract), whereby the connection bus bar (Figs. 3A-B, ref. 16) includes a bend portion (ref. 28) that is configured to set an allowed deformation amount (Figs. 3A-B, ref. A) and is designed to be easily deformed (C4:L:1-10) and is extendable in the aligning direction in accordance with expansion in the aligning direction of the battery cells (ref. 11) ([C4:L:20-22], See Annotated Figs. 3A-B).  Sakai further discloses that if expansion in the aligning direction of the cells exceeds the deformable range of the connection bars, the connection bars apply excessive load in the aligning direction to the terminals of the cells, which may deform or break the terminals (C1:L:49-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Guo with the teachings of Sakai such that the jumper conductive sheet(s) as disclosed by Guo further includes the bend portion (i.e., first buffer portion) that is configured to deform an allowed amount that is extendable in the aligning direction of the battery cells as taught by Sakai so as to avoid deforming and/or breaking the terminals via an excessive load such as battery cell expansion.
Noh teaches a battery pack (Title, Abstract) that includes a bus bar electrically connecting the battery cells ([0009]) with temperature measuring wires (ref. 85) and voltage measuring wires (ref. 95) extending from first and second sensing terminals (refs. 80 and 90) connected to connectors (ref. 130) formed on bus bars (ref. 15) ([0039], See Annotated Fig. 4).  Noh further teaches the connectors (ref. 130) include first and second connection parts (refs. 110 and 120) for connection with the first and second sensing terminals (refs. 80 and 90) ([0067]).  Noh further teaches information about the states of the battery cells (ref. 10) obtained through the wires (i.e., refs. 85 and 95) is transmitted to a battery management system for detecting abnormal operations of the battery cells (e.g., overheating, overcharging, etc.) ([0039]).  Noh further teaches spacers (ref. 50) between neighboring battery cells (ref. 10) that insulate the battery cells from each other ([0044], See Annotated Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Guo and Sakai with the teachings of Noh such that the jumper conductive sheet(s) as disclosed by Guo includes the bend portion (i.e., first buffer portion) as taught by Sakai and further includes the first and second connection parts and sensing terminals and wires (i.e., transmission portion) arranged in, for example, the first buffer portion (i.e., between terminals ref. 10a of the bus bar) as taught by Noh so as to acquire information about the states of the battery cells obtained through the wires that is transmitted to a battery management system for detecting abnormal operations of the battery cells (e.g., overheating, overcharging, etc.).  
Yun teaches a battery module having a sensing connector fixing structure (Title, Abstract) that includes an upper vertical plate (ref. 221) and a lower vertical plate (ref. 222), whereby the lower vertical plate (ref. 222) forms a step with respect to the upper vertical plate (ref. 221) such that the lower vertical plate (ref. 222) protrudes outwards in comparison to the upper vertical plate (ref. 221) and may have an empty space therein ([0053]) so as to allow a plurality of sensing members (ref. 410) to pass through holes of the lower vertical plate and located at the empty space in the lower vertical plate to make direct contact with the corresponding bus bars (ref. 223, See Annotated Fig. 5).  Yun further discloses the individual wires of the harness wire (ref. 420) are selectively connected to the plurality of sensing members (ref. 410) and disposed on the lower portion of the lower housing (ref. 200), whereby individual wires of the harness wire (ref. 420) are molded in a wire mold and may be mounted to the lower plate (ref. 210) of the lower housing by snap-fitting ([0060]).  Yun further discloses since the sensing connector is finally fixed to the one side of the lower housing, the sensing connector may be connected to a counterpart (i.e., male connector) stably and very easily, and the harness wires may be handled neatly and cleanly ([0027]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Guo with the teachings of Yun such that the first slot as disclosed by Guo is away from the wire harness plate (i.e., lower vertical plate as in Yun) via the empty space between the upper and lower vertical plates so as to  provide an electrical connection between the second collection terminal and short-circuit conductive sheet(s) that is stably and very easily made, as well as able to be handled neatly and cleanly.

    PNG
    media_image12.png
    804
    1198
    media_image12.png
    Greyscale

Annotated Figure 1 (Guo)

    PNG
    media_image13.png
    638
    1124
    media_image13.png
    Greyscale

Annotated Figure 5 (Guo)

    PNG
    media_image9.png
    945
    946
    media_image9.png
    Greyscale

Annotated Figure 3A-B (Sakai)

    PNG
    media_image10.png
    839
    911
    media_image10.png
    Greyscale

Annotated Figure 4 (Noh)

    PNG
    media_image14.png
    641
    1087
    media_image14.png
    Greyscale

Annotated Figure 5 (Yun)

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN111081961A and using Machine Translation as the English version), hereinafter Guo as applied to claim 1 above, and further in view of Sakai et al. (U.S. Patent 9,666,840 B2), hereinafter Sakai.
Regarding claims 16 and 17, Guo discloses all the limitations as set forth above in claims 1 and 15 above.  Guo discloses the jumper conductive sheet(s) as discussed above in claim 1.  Guo further discloses the wire harness assembly plate arranged between the batteries and the short-circuit conductive sheet(s) as discussed above in claims 1 and 2.  Guo further discloses claws (Fig. 5, ref. 204) as discussed in claims 2 and 15 for clamping the conductive sheet and printed board (Fig. 1, ref. 28) ([0097]) arranged in the mounting/installation groove(s) (Fig. 5, ref. 202) (i.e., frame for holding jumper conductive sheet(s), etc., [0097], Fig. 5), thus reading on “the jumper electrode connector has a second slot”, whereby a first slot is discussed in claim 14 above, and a second slot for the bridging/jumper conductive sheet(s) is shown in Annotated Figs. 5.  
However, Guo does not disclose a first buffer portion in a bent shape is provided on the jumper electrode connector, and the first buckle is provided corresponding to the first buffer portion; and/or the jumper electrode connector has a second slot on a side away from the batteries, and the first buckle is arranged corresponding to the second slot.  Furthermore, Guo does not disclose a second buffer portion in a bent shape is provided on the neighbor electrode connector, and the second buffer portion is stretchingly deformed or contractingly deformed along the arrangement direction of the batteries under the action of the external force.  Furthermore, Guo does not disclose the wire harness plate further comprises at least one second buckle and at least one third buckle; the second buckle is located on a side of the neighbor electrode connector away from the batteries, and the second buckle is provided corresponding to the second buffer portion; and the third buckle is located on a side of the neighbor electrode connector close to the batteries, and the third buckle is provided corresponding to the second buffer portion.
Sakai teaches a battery module with aligned battery cells with at least one connection bus bar, which connects terminals of adjacent battery cells in the aligning direction, and an elastic member, which absorbs expansion of the battery cells in the aligning direction (Abstract), whereby the connection bus bar (Figs. 3A-B, ref. 16) includes a bend portion (ref. 28) that is configured to set an allowed deformation amount (Figs. 3A-B, ref. A) and is designed to be easily deformed (C4:L:1-10) and is extendable in the aligning direction in accordance with expansion in the aligning direction of the battery cells (ref. 11) ([C4:L:20-22], See Annotated Figs. 3A-B), thus reading on “stretchingly deformed or contractingly deformed”.  Sakai further discloses that if expansion in the aligning direction of the cells exceeds the deformable range of the connection bars, the connection bars apply excessive load in the aligning direction to the terminals of the cells, which may deform or break the terminals (C1:L:49-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Guo with the teachings of Sakai such that the jumper conductive sheet(s) as disclosed by Guo further includes the bend portion (i.e., first buffer portion in a bent shape) that is configured to deform an allowed amount that is extendable in the aligning direction of the battery cells as taught by Sakai so as to avoid deforming and/or breaking the terminals via an excessive load.  
Since Guo discloses the claws (i.e., buckles) fix the jumper and short-circuit conductive sheet(s) to the wire assembly support plate in the buffer region, and Guo and Sakai disclose the bend portion (i.e., first buffer portion in a bent shape), it would have been obvious to duplicate said claws (i.e., buckles) and bend portions (i.e., buffer portion in a bent shape) and provide a wire harness support plate with second and third claws such that the second and third claws correspond to the second buffer portion (i.e., bend portions) so as to fix the jumper and short-circuit conductive sheet(s).  (MPEP 2144.04)

    PNG
    media_image15.png
    605
    1090
    media_image15.png
    Greyscale

Annotated Fig. 5 (Guo)

    PNG
    media_image9.png
    945
    946
    media_image9.png
    Greyscale

Annotated Figure 3A-B (Sakai)
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN111081961A and using Machine Translation as the English version), hereinafter Guo as applied to claims 1 above, and further in view of Yun et al. (U.S. PGPub US 2018/0151921 A1), hereinafter Yun.
Regarding claim 2, Guo discloses all the limitations as set forth above in claim 1.  Guo further discloses a wire harness plate assembly that includes a support plate and a connecting conductive sheet installed on the support plate ([0012], [0042], [0078], [0096], Figs. 3 and 5, ref. 20), whereby the wire harness support plate (Fig. 1, ref. 20) is configured between the batteries (e.g., A11, B12, C13, D14, E15, etc. as denoted in the description) (Fig. 1 and refs. 11, 12, 13, 14, 15, etc. as denoted in the figure)  and the jumper conductive sheet (e.g., A23 as denoted in the description) (Fig. 1, and ref. 23 as denoted in the figure) as discussed above in claim 2, thus reading on “further comprising a wire harness plate; wherein the wire harness plate is configured between the batteries and the jumper electrode connector”.  Guo further discloses the first surface (i.e., bottom of jumper conductive sheet(s)) as discussed in claim 2 above.  Assuming arguendo that Guo does not somehow meet “a gap is formed between at least one partial region of the first surface and the wire harness plate” see arguments below.
Yun teaches a battery module having a sensing connector fixing structure (Title, Abstract) that includes an upper vertical plate (ref. 221) and a lower vertical plate (ref. 222), whereby the lower vertical plate (ref. 222) forms a step with respect to the upper vertical plate (ref. 221) such that the lower vertical plate (ref. 222) protrudes outwards in comparison to the upper vertical plate (ref. 221) and may have an empty space therein ([0053]) so as to allow a plurality of sensing members (ref. 410) to pass through holes of the lower vertical plate and located at the empty space in the lower vertical plate to make direct contact with the corresponding bus bars (ref. 223, See Annotated Fig. 5).  Yun further discloses a first surface of the bus bars (ref. 223), whereby the first surface is shown in Annotated Fig. 5.  Yun further discloses the individual wires of the harness wire (ref. 420) are selectively connected to the plurality of sensing members (ref. 410) and disposed on the lower portion of the lower housing (ref. 200), whereby individual wires of the harness wire (ref. 420) are molded in a wire mold and may be mounted to the lower plate (ref. 210) of the lower housing by snap-fitting ([0060]).  Yun further discloses since the sensing connector is finally fixed to the one side of the lower housing, the sensing connector may be connected to a counterpart (i.e., male connector) stably and very easily, and the harness wires may be handled neatly and cleanly ([0027]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Guo with the teachings of Yun such that the wire assembly harness plate and jumper conductive sheet(s) as disclosed by Guo further includes the empty space taught by Yun (i.e., the gap between first surface of bus bar and lower vertical plate) so as to provide electrical connections that are stably and very easily made, as well as able to be handled neatly and cleanly.

    PNG
    media_image14.png
    641
    1087
    media_image14.png
    Greyscale

Annotated Figure 5 (Yun)
Regarding claim 3, Guo discloses all the limitations as set forth above in claims 1 and 2.  Guo and Yun disclose the gap as discussed above in claim 2.  Guo further discloses the U-shaped jumper conductive sheet(s) electrically connected to the batteries arranged in intervals and the jumper conductive sheet(s) with a notch as discussed above in claim 1.  Guo further discloses the jumper conductive strip (ref. A23 as denoted in the description) (Figs. 1 and 4 and ref. 23 as denoted in the figure) includes a jumper section (Fig. 4, ref. 231) that connects with two connecting sections (Fig. 4, ref. 232) to form the U-shaped structure ([0104]), whereby the jumper conductive sheet(s) has two first divisions (i.e., connecting sections) extending in a first direction, a second division (i.e., jumper section) electrically connected to the first two first divisions such that the second division extends in the arrangement direction of the batteries and is between the two first divisions, whereby the notch consists of the two first divisions and the second division as discussed above in claim 3.   

	Regarding claim 4, Guo discloses all the limitations as set forth above in claims 1-3.  Guo and Yun disclose the gap as discussed above in claim 2.  Guo further discloses the U-shaped jumper conductive sheet(s) and second division as discussed above in claim 3.  Assuming arguendo that Guo does not somehow meet “a gap is formed between the at least one partial region corresponding to the second division in the first surface and the wire harness plate” see arguments below.
Yun teaches a battery module having a sensing connector fixing structure (Title, Abstract) that includes an upper vertical plate (ref. 221) and a lower vertical plate (ref. 222), whereby the lower vertical plate (ref. 222) forms a step with respect to the upper vertical plate (ref. 221) such that the lower vertical plate (ref. 222) protrudes outwards in comparison to the upper vertical plate (ref. 221) and may have an empty space therein ([0053]) so as to allow a plurality of sensing members (ref. 410) to pass through holes of the lower vertical plate and located at the empty space in the lower vertical plate to make direct contact with the corresponding bus bars (ref. 223, See Annotated Fig. 5).  Yun further discloses the individual wires of the harness wire (ref. 420) are selectively connected to the plurality of sensing members (ref. 410) and disposed on the lower portion of the lower housing (ref. 200), whereby individual wires of the harness wire (ref. 420) are molded in a wire mold and may be mounted to the lower plate (ref. 210) of the lower housing by snap-fitting ([0060]).  Yun further discloses since the sensing connector is finally fixed to the one side of the lower housing, the sensing connector may be connected to a counterpart (i.e., male connector) stably and very easily, and the harness wires may be handled neatly and cleanly ([0027]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Guo with the teachings of Yun such that the wire assembly harness plate and jumper conductive sheet(s) as disclosed by Guo further includes the empty space between the upper and lower vertical plates (i.e., gap between first surface of bus bar and lower vertical plate) so as to provide electrical connections that are stably and very easily made, as well as able to be handled neatly and cleanly.

    PNG
    media_image14.png
    641
    1087
    media_image14.png
    Greyscale

Annotated Figure 5 (Yun)
Regarding claims 5-7, Guo discloses all the limitations as set forth above in claim 1.  Guo and Yun disclose all limitations as above in claims 2-3.  Guo further discloses a nickel sheet (Fig. 1, ref. 29) that can realize the circuit of the conductive sheet and the printed board (Fig. 1, ref. 28), thereby feeding back the voltage at the conductive sheet to the printed board (Fig. 1, ref. 28) ([0119]), thus reading on “a signal acquisition structure”.  Guo further discloses the nickel sheet(s) (Fig. 1, ref. 29) are electrically connected to the jumper conductive sheet(s) (refs. A23 and B24 as denoted in the description) (Figs. 1 and 3-4 and refs. 23 and 24 as denoted in the figures) and short-circuit conductive sheet(s) (refs. A21, B22 and C25 as denoted in the description) (Figs. 1 and 3-4 and refs. 21, 22 and 25 as denoted in the figures), thus reading on “the signal acquisition structure is electrically connected to the jumper electrode connector and the neighbor electrode connector”.  Guo further discloses an extension part of the printed board (Fig. 1, ref. 28) such that the extension part (Fig. 4, refs. 282, 283) of the printed board extends to the side of the connecting conductive sheet and the lead-out conductive sheet ([0016], [0039], [0115], Fig. 1), thus reading on “the signal acquisition comprises a transmission portion”, and is in the shape of thin strips arranged in the spaces between the conductive plates ([0116]).  Assuming arguendo that Guo does not somehow meet “transmission portion passes through the gap” and “the transmission portion passes through the gap between at least one partial region of the first surface and the wire harness plate” see arguments below.
Yun teaches a battery module having a sensing connector fixing structure (Title, Abstract) that includes an upper vertical plate (ref. 221) and a lower vertical plate (ref. 222), whereby the lower vertical plate (ref. 222) forms a step with respect to the upper vertical plate (ref. 221) such that the lower vertical plate (ref. 222) protrudes outwards in comparison to the upper vertical plate (ref. 221) and may have an empty space therein ([0053]) so as to allow a plurality of sensing members (ref. 410) to pass through holes of the lower vertical plate and located at the empty space in the lower vertical plate to make direct contact with the corresponding bus bars (ref. 223, See Annotated Fig. 5).  Yun further discloses the individual wires of the harness wire (ref. 420) are selectively connected to the plurality of sensing members (ref. 410) and disposed on the lower portion of the lower housing (ref. 200), whereby individual wires of the harness wire (ref. 420) are molded in a wire mold and may be mounted to the lower plate (ref. 210) of the lower housing by snap-fitting ([0060]).  Yun further discloses since the sensing connector is finally fixed to the one side of the lower housing, the sensing connector may be connected to a counterpart (i.e., male connector) stably and very easily, and the harness wires may be handled neatly and cleanly ([0027]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Guo with the teachings of Yun such that the transmission portion (i.e., extension part of the printed board) as disclosed by Guo further includes the empty space between the upper and lower vertical plates (i.e., gap between first surface of bus bar and lower vertical plate), whereby the transmission portion passes through the empty space (i.e., gap) between at least one partial region of first surface of, for example the bus bar (i.e., jumper conductive sheet) and the harness wires mounted on the lower plate (i.e., wire harness plate) so as to provide an electrical connection between the signal acquisition structure (i.e., nickel sheet) and jumper conductive sheet(s) that are stably and very easily made, as well as able to be handled neatly and cleanly.

    PNG
    media_image14.png
    641
    1087
    media_image14.png
    Greyscale

Annotated Figure 5 (Yun)

Conclusion
	Fang et al. (WO2018059143A1 and using Machine Translation as English version) was also considered for buckles and an insulation enhancement structure (e.g., isolation plate).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.M./Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723